Scott and Farmer, JJ., dissenting: Fines for contempt may be imposed by any court of equity to punish a disregard of its dignity or authority. A fine for contempt by way of indemnity to the complaining party may not be imposed where, as in this State, there is no statute conferring the power so to do. (Rapalje on Contempt, sec. 133; In re Rhodes, 65 N. C. 518; Morris v. Whitehead, 65 id. 637; State v. Lonsdale, 48 Wis. 348; State v. Hasleps, Wright, (Ohio,) 500; Swift v. State, 63 Ind. 81.) As to this we are in accord with the majority. The form of the execution awarded by the order indicates that the purpose of the superior court was to indemnify the appellees, although the law of this State does not warrant that course and although no evidence was heard to show the amount of damage sustained or expense incurred by appellees on account of the alleged violation of the injunction. If such was the purpose we do not think this error can be cured in this court by making a fine inflicted by way of indemnity payable merely as a punishment for a violation of the injunction. If the chancellor determined from his own knowledge of the circumstances that $1000 was required to indemnify appellees, and assessed the fine that such indemnity might be afforded, it cannot, we think, be said in this court that if he had not imposed a fine for that purpose he would have imposed a fine in the same amount by way of punishment for a disregard of the order of the court. The modification of the decree in accord with the views of the majority of this court does not, in our judgment, cure the error. There should be a reversal, with an order remanding the cause.